IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


HIDDEN CREEK, L.P.,                      : No. 920 MAL 2015
                                         :
                 Respondent              :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
           v.                            :
                                         :
                                         :
LOWER SALFORD TOWNSHIP                   :
AUTHORITY,                               :
                                         :
                 Petitioner              :


                                    ORDER



PER CURIAM

     AND NOW, this 23rd day of March, 2016, the Petition for Allowance of Appeal is

DENIED.